Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 12, 2021

                                      No. 04-20-00141-CV

        Christopher MANGO, Kevin Warren Shannon, Marie Lopes, and All Occupants,
                                     Appellant

                                                 v.

                                        Jan JARZABEK,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2020CV00731
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        Appellant’s brief is past due. Neither the brief nor a motion for extension of time has
been filed. We therefore ORDER appellant to file the appellant’s brief in this court no later than
15 days from the date of this order, along with a written response reasonably explaining: (1) the
failure to timely file the brief and/or a motion for extension; and (2) why appellee is not
significantly injured by appellant’s failure to timely file a brief.

        If appellant fails to file a brief and the written response by the date ordered, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P.
42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court order).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court